[Cite as State v. Kirk, 2012-Ohio-5655.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                         C.A. No.       26358

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
CARL J. KIRK                                          COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 11 06 1490 (B)

                                  DECISION AND JOURNAL ENTRY

Dated: December 5, 2012



        DICKINSON, Judge.

                                           INTRODUCTION

        {¶1}     Officer Jeffrey Edsall stopped a car that was registered to someone with an active

warrant. He arrested the driver, Carl Kirk, because Mr. Kirk’s license was suspended. Upon

searching the car, he found a backpack that contained two bottles in which methamphetamine

was cooking. He also found a suitcase in the trunk that contained almost everything needed to

make methamphetamine. The Grand Jury indicted Mr. Kirk for illegal manufacture of drugs,

illegal assembly or possession of chemicals for the manufacture of drugs, possessing criminal

tools, illegal use or possession of drug paraphernalia, carrying concealed weapons, improperly

handling firearms in a motor vehicle, possession of marijuana, and driving under suspension. A

jury found him guilty of illegal manufacture of drugs, illegal use or possession of drug

paraphernalia, and driving under suspension, and the court found him guilty of possession of

marijuana. The court sentenced him to three years imprisonment. Mr. Kirk has appealed,
                                                  2


arguing that the court incorrectly gave a complicity instruction, that it incorrectly denied his

motion for judgment of acquittal, and that his convictions are against the manifest weight of the

evidence. We affirm because the court properly instructed the jury, his convictions are supported

by sufficient evidence, and his convictions are not against the manifest weight of the evidence.

                                              FACTS

       {¶2}    Officer Edsall testified that he was on patrol running license plates when he came

across a car whose owner had an active warrant. When he stopped the car, Mr. Kirk was in the

driver’s seat, Mr. Kirk’s brother Rickey was in the front passenger seat, and another man was in

the back seat. While looking in the car, Officer Edsall saw liquid bladders in a bowl in the center

console that he recognized as a byproduct of methamphetamine production. He arrested Mr.

Kirk for driving without a valid license and arrested Mr. Kirk’s brother because there was a

warrant for his arrest. He detained the other passenger, but later released him.

       {¶3}    According to Officer Edsall, when he searched Mr. Kirk, he found a marijuana

pipe. When he searched the car, he found a backpack on the front passenger side that contained

two two-liter bottles. Methamphetamine was cooking inside the bottles. In the front passenger

area he also found a glass methamphetamine pipe and a gun. Inside the trunk, he found a

suitcase that had “[a]lmost every component to make meth[.]” It contained “muriatic acid,

Coleman fuel, pill wrappers, coffee filters, tubing, lithium strips, pliers, [and] aluminum foil.” It

also contained a traffic ticket that had been issued to Rickey Kirk. When questioned, Mr. Kirk

told an officer that he had bought fish tubing for his brother earlier in the day, but claimed that he

did not know what it was for. He also claimed that he did not know that methamphetamine was

cooking inside his brother’s backpack or what was inside the suitcase.
                                                  3


                                  COMPLICITY INSTRUCTION

       {¶4}    Mr. Kirk’s first assignment of error is that the trial court incorrectly instructed the

jury on aiding and abetting because there was insufficient evidence to support it. Under Section

2923.03(A)(2) of the Ohio Revised Code, “[n]o person, acting with the kind of culpability

required for the commission of an offense, shall . . . [a]id or abet another in committing the

offense[.]” A complicity instruction is proper if “the evidence adduced at trial could reasonably

be found to have proven the defendant guilty as an aider and abettor[.]” State v. Perryman, 49

Ohio St. 2d 14, paragraph five of the syllabus (1976), overruled on other grounds by Perryman v.

Ohio, 438 U.S. 911 (1978). “To support a conviction for complicity by aiding and abetting . . . ,

the evidence must show that the defendant supported, assisted, encouraged, cooperated with,

advised, or incited the principal in the commission of the crime, and that the defendant shared the

criminal intent of the principal. Such intent may be inferred from the circumstances surrounding

the crime.” State v. Johnson, 93 Ohio St. 3d 240, syllabus (2001).

       {¶5}    Mr. Kirk has argued that the backpack and suitcase in the car belonged to his

brother and that there was no evidence that he knew what they contained. He has argued that he

was only giving his brother a ride at the time of the stop and that his mere association with his

brother is insufficient to constitute aiding and abetting.

       {¶6}    Officer David Crockett testified that he is a member of a clandestine lab

enforcement team and that he assisted Officer Edsall after learning that the bottles contained

methamphetamine. He testified that, in the center console of the car, there was a bowl that

contained the bladders of instant-cold compresses. He explained that one of the ingredients for

methamphetamine, ammonium nitrate, is found inside the compresses.                Methamphetamine

manufacturers cut them open to retrieve the ammonium nitrate and discard the bladders. He also
                                                  4


explained that, if a two-liter plastic bottle is being used to cook methamphetamine, it has to be

“burped” occasionally to relieve pressure from the gases generated during the process.

According to Officer Crockett, if the lid of the bottle is not opened to let the gasses out, the bottle

could explode.     Officer Crocket further explained that, once the cooking process is over,

methamphetamine manufacturers convert the methamphetamine oil that it produces into a salt by

exposing it to a gas that is delivered through fish tubing. The officer also testified that, when he

interviewed Mr. Kirk, Mr. Kirk told him that he had used marijuana and methamphetamine

before getting into the car with his brother and the other man.

       {¶7}    The State presented evidence that Mr. Kirk bought fish tubing for his brother, that

he drove his brother around that same day while the brother was cooking methamphetamine, that

the cooking process was going on in the front seat of the car with Mr. Kirk, that bladders from

the instant-cold compresses were in the center console next to Mr. Kirk, and that the fish tubing

was in a suitcase in the trunk of the car. Viewing this evidence in a light most favorable to the

State, we conclude that it reasonably supports a finding that Mr. Kirk knowingly “supported,

assisted, encouraged, cooperated with, advised, or incited” his brother in the production of

methamphetamine. State v. Johnson, 93 Ohio St. 3d 240, syllabus (2001); R.C. 2925.04(A)

(providing that “[n]o person shall . . . knowingly manufacture or otherwise engage in any part of

the production of a controlled substance.”). The trial court, therefore, correctly instructed the

jury on aiding and abetting. Mr. Kirk’s first assignment of error is overruled.

                         MANUFACTURE OF METHAMPHETAMINE

       {¶8}    Mr. Kirk’s second assignment of error is that the trial court incorrectly denied his

motion for judgment of acquittal. His third assignment of error is that the jury’s verdict was

against the manifest weight of the evidence. Although the jury and court found him guilty of
                                                 5


illegal manufacture of drugs, illegal use or possession of drug paraphernalia, driving under

suspension, and possession of marijuana, Mr. Kirk has limited his arguments to his conviction

for illegal manufacture of drugs.

       {¶9}    Under Rule 29(A) of the Ohio Rules of Criminal Procedure, a defendant is

entitled to a judgment of acquittal on a charge against him “if the evidence is insufficient to

sustain a conviction . . . .” Whether a conviction is supported by sufficient evidence is a question

of law that this Court reviews de novo. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997);

State v. West, 9th Dist. No. 04CA008554, 2005-Ohio-990, at ¶ 33. We must determine whether,

viewing the evidence in a light most favorable to the prosecution, it could have convinced the

average finder of fact of Mr. Kirk’s guilt beyond a reasonable doubt. State v. Jenks, 61 Ohio St.

3d 259, paragraph two of the syllabus (1991). If a defendant argues that his convictions are

against the manifest weight of the evidence, this Court “must review the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and determine

whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction[s] must be reversed and a new trial

ordered.” State v. Otten, 33 Ohio App. 3d 339, 340 (1986).

       {¶10} Mr. Kirk has argued that the jury’s finding that he was not guilty of illegal

assembly or possession of chemicals for the manufacture of drugs or possessing criminal tools

demonstrates that there was no evidence that he knew what his brother had brought into the car.

In criminal cases, however, a jury’s verdict does not have to be consistent. State v. Conway, 108

Ohio St. 3d 214, 2006-Ohio-791, ¶ 27. Viewing the evidence in a light most favorable to the

State, a trier of fact could reasonably infer that Mr. Kirk purchased the fish tubing for his brother

so that his brother could make methamphetamine and that he drove his brother around as it was
                                                 6


cooking so that his brother could release the noxious gases from the bottles in a less conspicuous

way. Accordingly, we conclude that there was sufficient evidence that he aided and abetted his

brother in the illegal manufacture of drugs. Furthermore, although it is possible that Mr. Kirk

did not know that his brother was cooking methamphetamine next to him in the car, the jury did

not lose its way when it found him guilty of illegal manufacture of drugs. Mr. Kirk’s second and

third assignments of error are overruled.

                                            CONCLUSION

       {¶11} The trial court correctly instructed the jury on aiding and abetting. The jury’s

verdict is supported by sufficient evidence and is not against the manifest weight of the evidence.

The judgment of the Summit County Common Pleas Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                           7


      Costs taxed to Appellant.




                                               CLAIR E. DICKINSON
                                               FOR THE COURT



WHITMORE, P. J.
CARR, J.
CONCUR.


APPEARANCES:

EDWIN C. PIERCE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.